DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10, line 6 – 7 recites the limitation “wherein the seat tube extends from a mid-portion of the top tube to the seat tube”.  However, the Specification fails to disclose such limitation, rather, page 4, paragraph [0031] explicitly recites “side tube 80 can connect a mid-portion of the top tube 76 with a mid-portion of the seat tube 78”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 6 – 7 recites the limitation “wherein the seat tube extends from a mid-portion of the top tube to the seat tube”.  However, it is unclear how the “seat tube” can extend from the top tube to itself.  It is interpreted the recitation is meant to recite “the diagonal tube extends from a mid-portion of the top tube to the seat tube”, see page 9 of 10 in Applicant Arguments dated 12/22/20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendey et al. (US 2016/0303961 A1) in view of Braucht et al. (US 2016/0339978 A1) and Wesling (US 2014/0235383 A1).

a front wheel 801;
a rear wheel 802;
[a frame structure 600 supported on the front wheel and the rear wheel, the frame structure including a front fork 810 coupled to the front wheel, a head tube 610 coupled to the front fork, a down tube 660 extending downward and rearward from the head tube, a top tube 620 extending rearward from the head tube, a seat tube 650 coupling a rear end of the top tube to a rear end of the down tube] (figs. 5 and 6), 
a motor assembly 200, 300, 400 [coupled to the frame structure] (page 3, paragraph [0032]);
a battery assembly 500 [configured to be coupled to the frame structure] (fig. 5) and [to be at least partially positioned in the frame structure] (page 3, paragraph [0032]);
a user interface 820 [configured to be supported by the frame structure] (fig. 5);  
[an electrical cable 700 extending within the top tube and into the downtube] (fig. 5, page 3, paragraph [0032]);
but does not explicitly disclose a diagonal tube coupling the top tube with the seat tube; wherein the diagonal tube extends from a mid-portion of the top tube to the seat tube; the electrical cable coupling the user interface with the motor assembly; the electrical cable being positioned at least partially in the diagonal tube.
Braucht et al. discloses a bicycle 200 comprising a frame including [a top tube (frame portion extending rearward from head tube 220); a seat tube (frame portion extending downward from a rear end of the top tube); and a diagonal tube (frame portion extending diagonally from a rear portion of the top tube to a top portion of the seat tube) coupling the top tube with the seat 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the diagonal tube as taught by Braucht et al. with the electric bicycle frame of Hendey et al. to allow for reinforcing a portion of the frame which may be subjected to increased load from an operator thus increasing the overall sturdiness and reducing overall maintenance repair and costs of the bicycle.  Hendey et al. modified as above does not explicitly teach that the diagonal tube extends from a mid-portion of the top tube to the seat tube.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and position of the diagonal tube relative to the top tube, wherein such positioning provides for overall reduced debris build-up, thus reducing overall replacement costs, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable dimensions and placement until the desired effect is achieved involves only routine skill in the art.  See, In re Rose, 105 USPQ 237 and In re Japikse 86 USPQ 70. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
	Wesling discloses a bicycle comprising a handlebar 58, a bicycle frame 12, and [a wire 100 extending along the frame between a controller 78 and an actuator 8] (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wire connection between a user interface and a motor assembly as taught by Wesling with the electric bicycle of Hendey et al. modified as 
For claim 12, Hendey et al. modified as above discloses an ebike [wherein the battery assembly is positioned at least partially in the down tube] (fig. 5, page 3, paragraph [0032]), and [wherein an interior of the down tube is free of electrical cables] (wherein a portion of an interior of the down tube is free of electrical cables, specifically, cables are only shown at a top of the down tube, while the rest of the down tube is free of cables).
For claim 13, Hendey et al. modified as above discloses an ebike [wherein the down tube defines a down tube axis and includes a lower end having an opening] (fig. 3, page 3, paragraph [0031]), and [wherein the battery assembly is configured to be at least partially secured in the down tube in an installed position] (page 3, paragraph [0032]) and [is configured to be slidable from the lower end of the down tube through the opening along the down tube axis] (capable).
Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendey et al. (US 2016/0303961 A1) in view of Braucht et al. (US 2016/0339978 A1) and Wesling (US 2014/0235383 A1), and further in view of Noda et al. (JP 2017-199777).

	Noda et al. discloses a bicycle comprising frame 30 including a down tube 30A and a cover 42, a battery assembly 52, [the battery assembly includes a lower end that protrudes from a lower end of the down tube when the battery assembly is in an installed position] (fig. 2, wherein a lower end of the battery protrudes from a lower end portion of the down tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the down tube and cover as taught by Noda et al. in place of the down tube of Hendey et al. modified as above to allow for an alternative housing of the battery assembly while allowing for easier assembly and disassembly reducing overall maintenance costs and operation time.
For claim 15, Hendey et al. modified as above discloses further comprising a crank assembly 850R, 850L [supported by the frame structure] (fig. 6), [the crank assembly being rotatable about a crank axis that is spaced rearward from the down tube axis] (figs. 5 and 6, wherein the crank axis is spaced rearward from at least a portion of the down tube axis).

Allowable Subject Matter
Claim 1 and 3 – 9 allowed.
Claims 11 and 16 – 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7 of 10, filed 12/22/20, with respect to claims 1 and 3 – 9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1 and 3 – 9 have been withdrawn. 
Applicant’s arguments with respect to claims 10 and 12 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, appellant argues the prior art fails to disclose “the diagonal tube to extend from a mid-portion of the top tube”.  Hendey et al. modified as above does not explicitly teach that the diagonal tube extends from a mid-portion of the top tube to the seat tube.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and position of the diagonal tube relative to the top tube, wherein such positioning provides for overall reduced debris build-up, thus reducing overall replacement costs, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable dimensions and placement until the desired effect is achieved involves only routine skill in the art.  See, In re Rose, 105 USPQ 237 and In re Japikse 86 USPQ 70. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB D KNUTSON/Primary Examiner, Art Unit 3611